IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2664 Disciplinary Docket No 3
                                :
                Petitioner      :             File Nos. C3-19-361; C3-19-419;
                                :             C3-19-644
           v.                   :
                                :             Attorney Registration No. 50075
JAMES KEVIN REED,               :
                                :             (Out of State)
                Respondent      :


                                         ORDER


PER CURIAM
       AND NOW, this 26th day of November, 2019, upon consideration of Respondent’s

answer to this Court’s Rule to Show Cause why Respondent should not be placed on

temporary suspension, the Rule is made absolute. It is provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Franklin County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.